Citation Nr: 1546334	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service connected disability of right lower extremity peripheral neuropathy. 

2.  Entitlement to an initial rating in excess of 20 percent for the service connected disability of left lower extremity peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a hearing before the Board in January 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to a higher initial rating than the one he received from the RO for his bilateral lower extremity peripheral neuropathy.  The Veteran had an examination in February 2013 and at that time he was diagnosed with moderate incomplete paralysis, which warranted his 20 percent rating. 

In December 2014, the Veteran was seen at the VA for a Kinesiotherapy consultation related to his impaired gait.  At that time it was noted that the Veteran had an unsteady gait and the consultation was related to having the Veteran live on one floor of his home to avoid stairs.  The Veteran was also prescribed a quad cane to assist with his walking. 

In November 2014, the Veteran was seen by a VA neurologist to evaluate the Veteran's problems with walking, shuffling gait, and questions of Parkinson's disease.  The neurologist noted that on the Veteran's last visit, he was concerned about his cognitive dysfunction, severe sensory loss in the feet, and lack of Parkinson's stigmatat.  The neurologist noted his concern regarding severe small vessel disease causing cognitive dysfunction and diabetic peripheral neuropathy.  At this examination, the Veteran complained of problems with a slow and shuffling gait.  He had pain in his feet, which he believes contributes to his problems walking.  He feels "frozen" at the beginning of the movement.  The examiner's impression was possible small vessel disease and peripheral neuropathy with both vibration and PP being affected but possibly more vibration.  While this could be diabetes mellitus, the vibration PP suggest that there may be other etiologies.  

As such, the Board is remanding this claim in order to afford the Veteran a more recent neurological evaluation to determine the current severity of his bilateral lower extremity peripheral neuropathy.  In addition, the Board is remanding for updated VA treatment records from the East Haven VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to update the Veteran's file with his most recent VA treatment records from the VAMC in East Haven, Connecticut.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.
2. After any records are obtained, the RO/AMC should schedule the Veteran for a VA neurological examination to determine the current severity of the Veteran's bilateral lower extremity peripheral neuropathy.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including CT scans or MRI or sensory examination, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the nerve(s) affected, the severity and side affected by his neuropathy.  The examiner is also asked to address the Veteran's complaints of numbness in his toes, feet and calves, as well as his unsteady gait.  

3.  After conducting any additional development deemed necessary, the RO/AMC should then review the record and readjudicate the claims on appeal.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




